COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Sean Michael McGuire v. The State of Texas

Appellate case number:    01-14-00241-CR

Trial court case number: 11-DCR-057073

Trial court:              240th District Court of Fort Bend County

        Appellant’s Motion for Extension of time is GRANTED, in part. This is appellant’s
third request for an extension. Appellant’s brief is due January 9, 2015. No further requests for
extension will be considered or granted if a brief is not filed by that date.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: December 23, 2014